                   Case 19-12378-KBO             Doc 1358        Filed 04/21/21         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 7

    DURA AUTOMOTIVE SYSTEMS, LLC,                              Case Nos. 19-12378 (KBO)
    et al.,1
                                                               (Jointly Administered)
                     Debtors.
                                                               Re: Docket No. 1355

CERTIFICATE OF NO OBJECTION REGARDING MOTION OF DUS OPERATING,
  INC., DESIGNATED ASSIGNEE OF DURA BUYER DNA, LLC, FOR AN ORDER
  AUTHORIZING DUS OPERATING, INC. TO REDACT AND FILE UNDER SEAL
CERTAIN INFORMATION CONTAINED IN THE POST-TRIAL BRIEF REGARDING
         MOTION OF HAIN CAPITAL INVESTORS MASTER FUND, LTD.
                   FOR PAYMENT OF CURE AMOUNT

             The undersigned certifies that, as of the date hereof, no written answer, objection, or

other responsive pleading has been received to the Motion of DUS Operating, Inc., Designated

Assignee of Dura Buyer DNA, LLC, for an Order Authorizing DUS Operating, Inc. to Redact

and File Under Seal Certain Information Contained in the Post-Trial Brief Regarding Motion of

Hain Capital Investors Master Fund, Ltd. for Payment of Cure Amount [Docket No. 1355] (the

“Motion”) filed on April 1, 2021. The undersigned further certifies that after reviewing the

Court’s docket in this case, no answer, objection, or other responsive pleading to the Motion

appears thereon. Pursuant to the Notice of Motion, responses to the Motion were to be filed and

served no later than April 15, 2021 at 4:00 p.m. (ET).


             It is respectfully requested that the Order attached to the Motion be entered at the earliest

convenience of the Court.

1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
      Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
      Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is:
      1780 Pond Run, Auburn Hills, Michigan 48326.

77704677.1
             Case 19-12378-KBO   Doc 1358   Filed 04/21/21    Page 2 of 2




Dated: April 21, 2021                       POLSINELLI PC
       Wilmington, Delaware
                                            /s/ Shanti M. Katona
                                            Christopher A. Ward (Del. Bar No. 3877)
                                            Shanti M. Katona (Del. Bar No. 5352)
                                            222 Delaware Avenue, Suite 1191
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 252-0920
                                            Facsimile: (302) 252-0921
                                            cward@polsinelli.com
                                            skatona@polsinelli.com

                                            – and –

                                            MCDONALD HOPKINS PLC
                                            Stephen M. Gross (admitted pro hac vice)
                                            John E. Benko (admitted pro hac vice)
                                            Ashley J. Jericho (admitted pro hac vice)
                                            39533 Woodward Avenue, Suite 318
                                            West Bloomfield, Michigan 48304
                                            Telephone: (248) 646-5070
                                            Facsimile: (248) 646-5075
                                            sgross@mcdonaldhopkins.com
                                            jbenko@mcdonaldhopkins.com
                                            ajericho@mcdonaldhopkins.com

                                            Counsel to DUS Operating, Inc., Designated
                                            Assignee of Dura Buyer DNA, LLC




77704677.1                             2
